MEMORANDUM ***
James Singh appeals the district court’s dismissal of his due process suit involving defendant City of Oakland’s lien assessments against his real property, brought pursuant to 42 U.S.C. § 1983, for lack of subject-matter jurisdiction. Under the Tax Injunction Act, 28 U.S.C. § 1341, and the decisions in Fair Assessment in Real Estate Ass’n, Inc. v. McNary, 454 U.S. 100, 102 S.Ct. 177, 70 L.Ed.2d 271 (1981), and Patel v. City of San Bernardino, 310 F.3d 1138 (9th Cir.2002), federal subject-matter jurisdiction is lacking where, as here, the state provides a “plain, speedy and efficient remedy” for Mr Singh’s due process claim. Lowe v. Washoe County, 627 F.3d 1151, 1155-56 (9th Cir.2010).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.